Resumption of the session
I declare resumed the session of the European Parliament adjourned on 26 June 1997.
Statement by the President
Ladies and gentlemen, all honest men and women in the Basque Country and throughout Spain were, barely 48 hours ago, devastated by the brutal assassination of Miguel Angel Blanco, an Ermua town councillor. In recent days, millions of such men and women have taken to the streets in an impressive display of solidarity, shouting 'End all violence' and declaring 'Yes to freedom, peace and tolerance' .
Consistent with its evolution and the line it has always taken in the past, the European Parliament most emphatically condemns not only this odious attack on fellowship but also the attempt made to impose the will of a minority on the democratically elected majority. Nor can we tolerate the mere fact of representing one's fellow citizens being grounds for losing one's life. We in Europe have too often experienced the dark side of dictatorship and intransigence not to be able to recognize it once again in those who murdered one of our fellow citizens last Saturday. We would like to offer our most sincere condolences to the family of Miguel Angel Blanco and our support at this difficult time.
We must offer our express support, also, to the democratic political forces which have unanimously called for ETA and Herri Batasuna to be ostracized both inside and outside Spain. I would call upon all of you, as representatives of the citizens of Europe, to join with me in a minute's silence in tribute to this cry of sorrow, but also of hope, which has poured forth spontaneously from the people. We, ladies and gentlemen, are Miguel Angel, too.
(The House rose and observed a minute's silence)
Approval of the Minutes
The Minutes of the sitting of 26 June 1997 have been distributed.
Are there any comments?
Mr President, there is a mistake in the verbatim report of the sitting of 25 June. In the evening, we discussed the allocation of funding under the PHARE programme, and I said that it would be better to increase the number of staff working on this at the Commission to ensure that the funding was allocated more effectively. I used the term 'bestaffing ' , but this has unfortunately come out in the verbatim report as 'bestraffing ' , which is completely wrong. It is also entirely wrong that PHARE funding should be used in Slovakia to buy history books containing xenophobic comments, and it is regrettable that the Council will not give me an answer to my questions.
Thank you, Mrs van Bladel, although I would point out that this does not relate to the Minutes of the sitting but to the verbatim report, which includes all speeches in their entirety. However, we will take note of your point.
We shall now hear from Mrs Bloch von Blottnitz.
Mr President, could you please find out how it could possibly happen that the representative of the Dutch presidency-in-office of the Council in Zimbabwe, in reply to a question by the local NGO and government representatives, stated the European Parliament's position on CITES. Just eight days earlier, the European Parliament had adopted a resolution in the topical and urgent debate which runs to about three pages in length. And yet the presidency's representative said in as many words that the European Parliament had no position on this! I find that scandalous. We are not playing at parliaments here, we are a parliament. It really is about time that the representatives of the Council took note of that fact! The Council representative cannot say that Parliament has no opinion on something just a week after Parliament has adopted a three-page resolution in its topical and urgent debate.
Thank you, Mrs Bloch von Blottnitz, I can assure you that we will indeed verify precisely what happened and what the Dutch presidency said and, if necessary, I shall approach it to draw its attention to the matter.
(The Minutes were approved)
Mr President, on 12 May I asked you a question about a call for tenders for the supply of furniture to Parliament. You told me to put the question in writing, which I did on 14 May. Nine weeks have now passed and I have still not received an answer. On 26 June, I asked you at the Brussels part-session when I could expect a reply, and you said it would be before the next Strasbourg part-session. The first day of that has now arrived, and I have still not received a reply. I do not understand how you can treat firms in the Union as you are doing, and this was what I wanted to ask you about. What kind of an example of transparency is this on the part of Parliament? I should be grateful for an answer from your office by tomorrow at the latest.
Mrs Plooij-van Gorsel, you are right that I said you would have your reply before the beginning of this week, but there are a great many questions to answer and the services prepare replies as and when they can. What is more, these replies have to be submitted via the Bureau - I do not draft them personally. In any case, as the Bureau will be meeting this afternoon and on Thursday of this week, I hope that you will receive your answer this week.
We shall now hear from Mr Gallagher.
Mr President, I wish to refer to a very serious incident which occurred over the week-end in my constituency in County Mayo. In the villages of Glencullen, Glenamoy and Bangor Erris, many families were left homeless when flash floods swept through their homes, rivers burst their banks, floods caused landslides, left roads impassable and destroyed farm buildings and houses. Sheep and cattle were lost, crops destroyed, and it was nothing short of a miracle that human lives were not lost.
This will have serious economic and social consequences for that entire region. I would ask Parliament to support a call to the Commission to make funding available to assist these people who have suffered as a result of this natural disaster. I realize that it is not the only region in Europe that has suffered - there have been disasters in other areas - and I hope that Parliament will support a call to the Commission to make the necessary funding available to this region of Mayo.
Thank you, Mr Gallagher, this is not, however, an item on the agenda. The normal channel for such items is the topical and urgent debate.
Mr Titley would like to speak.
Mr President, one week ago today a bus carrying pupils from St James's School, Bolton, which is part of my constituency, was involved in a serious accident in the French Alps. As a result of that accident, three young people lost their lives. I know this House will share my sense of sorrow and grief at such a tragic loss of life, and I would be grateful, Mr President, if you could pass on to the school the condolences of all in this Parliament.
This accident has once again highlighted the issue of seat-belts in buses, especially those carrying children. It is particularly tragic that St James's School has a policy of always using buses fitted with seat-belts. Unfortunately their bus broke down and they were forced to hire a local French bus which did not have seat-belts.
This tragedy perfectly illustrates the need to have effective European-wide legislation to protect our citizens travelling between Member States. I would request, therefore, Mr President, that you write to both the President of the Commission and the President-in-Office of the Council to highlight this tragic loss of life and to urge them to consider how EU legislation on seat-belts in buses can be further improved.
Finally, I wish to place on record my gratitude to the Commissioner for transport, Mr Kinnock, for the prompt and sympathetic way in which he has responded to me on this matter.
Mr President, I am sorry, but I cannot accept the answer you have just given me. You have told me twice before that you would ensure that I received a reply as quickly as possible. The fact is that the head of your tenders service is perfectly capable of answering my question. If it is so difficult to find out whether firms in the various Member States have equal opportunities in calls for tenders, I really wonder just how transparent Parliament is.
Mrs Plooij-van Gorsel, you have already reiterated your point on two occasions, but it is not an item on the agenda. There are channels for asking questions and channels through which you will receive your answer. I shall accept no more interventions on this point.
Membership of Parliament
Ladies and gentlemen, I have to inform you that Mrs Péry has written to advise me of her resignation as Vice-President with effect from Tuesday 15 July 1997 and as a Member of the European Parliament with effect from Wednesday 16 July 1997.
Pursuant to Article 12 of the Act concerning the election of representatives to the European Parliament, by direct universal suffrage, Parliament establishes this vacancy and will inform the Member State concerned.
On a personal note, although I believe I would be expressing the feelings of the entire House, I think we should show our gratitude to Mrs Péry for her long years of service as Vice-President of this House. She has always been most conscientious and I am sure that her work has met with the approval of all Honourable Members.
The French authorities have informed me that Mr Eric Pinel has been appointed to replace Mr Philippe de Villiers with effect from 17 June 1997.
I would like to welcome our new colleague and refer to the fact that, pursuant to Rule 7, subparagraph 4 of the Rules of Procedure, every Member of the European Parliament occupies his or her seat in the House and on its various bodies with full enjoyment of rights, despite the fact that his or her credentials have not been verified or that there has been no decision regarding any possible opposition.
Order of business
We shall now move on to establish the order of business.
A final draft agenda has been distributed, pursuant to Rule 95 of the Rules of Procedure, by the Conference of Presidents at its meeting on Thursday 10 July 1997, and the following changes have been proposed or incorporated:
Monday, Tuesday and Wednesday: (no change). Mrs Baldi would like to speak.
Mr President, I have a request concerning Wednesday and, more particularly, the Commission statement on the 'Planet Earth Summit' , that is the New York Summit. This important statement may end up being given too late, at midnight, because we have a very busy agenda, and so I would like to ask whether it could be brought forward to Tuesday or postponed to Thursday. Otherwise, it may not be properly appreciated, and Europe clearly needs to leave plenty of time for that statement.
Mrs Baldi, I would remind you that proposals for changes may be submitted up to one hour prior to the sitting. This proposal you have now made was not submitted an hour in advance and therefore, most regrettably, it cannot be taken into consideration.
Mr Blot, you may now speak.
Mr President, I have a question that I should like to put to you concerning the agenda.
Today, as you know, is the 14th of July, a national holiday and a day celebrated by all French citizens. Does the Chair intend to pass on a simple courtesy message to parliamentarians, to officials working for the political groups, officials of Parliament and everyone else who works there and who is a French national - on behalf of everyone here of course. I am sure our friends, as indeed we ourselves, would be deeply touched by such a gesture, especially as I believe courtesy is one of those essential parliamentary customs that help to ensure that an institution such as ours always runs smoothly.
Mr President, I shall be grateful for whatever you may be able to do or say in this respect.
Mr Blot, you know that any request calling for courtesy will always receive a favourable response from the President of the European Parliament. You yourself have expressed what should be the content of the suggested message. With your permission I will adopt your words and accordingly call on all the French delegates and Members to adopt it. Thank you.
Mr President, may I just ask you to confirm here in plenary that voting on the Rothley report will be on Wednesday. It is printed in the agenda as such but there seems to be a deal of confusion and, given the sensitivity of this issue, it is important that everybody hears from your lips when the vote will be taken.
The vote will be taken on Wednesday at 12 noon.
Thursday:
The Confederal Group of the European United Left-Nordic Green Left is requesting the inclusion of a Commission statement on the issue of fraudulent exports of beef originating in the United Kingdom.
Mr Novo will now speak in support of the request.
Mr President, ladies and gentlemen, as you, know a few days ago Commissioner Emma Bonino, at a press conference, stated that there had been cases of fraudulent exports of beef from the United Kingdom.
I think that there are various reasons why we should discuss this matter in plenary session. First of all, the information given by the Commissioner was imprecise and incomplete, which only added to media speculation and raised concerns among the public at large. The European Association for Consumer Protection reported on this.
Secondly, the Commission's information came late in the day. Two months before this press conference the Standing Veterinary Committee informed the Commission of these facts.
Thirdly, as the Commissioner informed the press, albeit without enough detail and without giving all the necessary information, she should now at least inform this Chamber - if possible, with complete information this time.
Fourthly, it was situations of this type that turned the mad cows crisis into such a serious matter. We must not repeat past mistakes and therefore should discuss this situation at once.
Fifthly, I think that this subject, brought to light by the Commissioner, Bonino, lies outside the competences of the BSE monitoring committee. There is no link between the two.
For all these reasons I would ask you, ladies and gentlemen, to agree to our request for a Commission statement on Thursday on the fraudulent export of beef from the United Kingdom.
Mrs Roth-Behrendt will now speak to put the case against the request.
Mr President, I have listened carefully to what Mr Novo had to say. Towards the end of his remarks he said that Mrs Bonino's statement had nothing to do with BSE. That surprised me, in view of his initial remarks. My group and I are not in favour of adding a statement by Mrs Bonino's to this week's order of business, for the following reason: Parliament has appointed a temporary committee to monitor the activities of the Commission in connection with the Committee of Inquiry into BSE. This temporary committee sits in public -its meetings this week take place today, tomorrow and on Thursday. All Members of this House are free to attend the meetings and to hear the explanations given by the Commission. Commissioner Fischler will be doing that today. Mrs Bonino and Mr Novo have no need to wait until Thursday for a Commission statement - Mr Novo is very welcome to hear a statement today, by attending the meeting of the temporary committee.
When Mr Novo says that the information from the Commission came too late, his information differs from mine. For example, it was not the scientific committee that advised the Commission - it was the Commission's department for the combating of fraud. If the Commission is to act responsibly, it will report when all concerned - public prosecutor's office, police and customs authorities - have taken the appropriate steps. At present, I have no reason to doubt that the Commission did that. We shall hear Mr Fischler and Mrs Bonino this evening, and tomorrow we shall hear from Mr Cunningham, the British Agriculture Minister, followed on Thursday by Mr Boden, the Luxembourg Agriculture Minister and Council President. So Parliament's committee should have comprehensive information available. There is therefore no need for the Commission to make a statement in this chamber.
(Parliament rejects the request)
Mr President, forgive me for requesting that we return to Wednesday's agenda but you yourself have stated that the agenda for Wednesday remains unchanged. Am I to understand that, as is customary, question time to the Council will still be held between 5.30 and 7 p.m.?
That is correct. Thank you for giving me the opportunity to clear this matter up. The Conference of Presidents has cut question time to the Council by thirty minutes in order to incorporate an extra Council statement. What has happened is that the Spanish version contained an erratum and mentions the period as being from 5.30 to 7 p.m. instead of 6 to 7 p.m., which is, in fact, correct.
Mr President, with all due respect not only to yourself but to the Conference of Presidents, I would like to point out that the usual custom is for the Council to reply to questions from Members for an hour and a half every Wednesday. In the case in point, according to my information, there are 37 questions tabled by Honourable Members, who are expecting to receive a reply from the Council. In my view, reducing or postponing question time merely detracts from the importance of this dialogue between Members and Council representatives. Therefore, with all due respect, I would like to place on record my disagreement with this timetable change and with this reduction in the question-time period.
Thank you, Mr Gutiérrez Díaz. The agenda is an extremely heavy one this week and the Groups understood that three Council statements - statements which also constitute a form of parliamentary dialogue - had to be made and, therefore, it has been decided exceptionally to introduce this change to the agenda.
Mr Posselt would like to speak.
Mr President, I should like to support what Mr Gutiérrez Díaz has just said. This has become a very frequent occurrence, simply because question time, which for years took place from 9 pm to 10.30 pm, has been moved to the afternoon. At some stage, somebody discovered that the Council is too tired in the evenings and so moved question time to the afternoons. Since then, it has been cut short or rescheduled on about every second or third occasion. I believe it should be moved back to 9 pm, and then the problem would be solved.
Thank you, Mr Posselt. I have already explained why the agenda has been changed. You would have to bring the matter of your disagreement up with your parliamentary Group, given that the Groups have agreed to the change concerned.
Annual report of the European Ombudsman for 1996
The next item is the debate on the annual report from the European Ombudsman for 1996.
Mr President, ladies and gentlemen, may I begin by thanking you for finding time in the busy schedule of the July session for the Ombudsman to present his annual report. The practice that the Ombudsman presents his report in person signifies that the European Parliament follows the best parliamentary traditions of those Member States that have established an Ombudsman institution.
I am convinced that this will prove beneficial in terms of our common ideals for an open and democratic European Union. The annual report for 1996 is the first to cover a full year of activity by the European Ombudsman. The report concentrates on the work in dealing with cases, although considerable administrative effort was still necessary to complete the process of establishing the Ombudsman's office and to set up an information campaign. In future it should be possible to devote a greater proportion of time to dealing with complaints and initiatives. I am sure that the results from the complainants' point of view will continue to improve steadily.
During 1996 the Ombudsman office handled 1 014 cases. Of these, 842 were new complaints received in 1996; most of them were sent by private citizens, only 86 were from companies and associations; 29 complaints were transmitted by Members of the European Parliament; three own-initiatives were launched during the year. In total 210 enquiries were begun in 1996.
The institutions concerned were the European Commission in 187 cases, the European Parliament in 19 cases and the Council of the European Union in 4 cases. These numbers reflect the fact that the Commission is the institution which most frequently has direct administrative dealings with European citizens.
The inquiries were completed in 102 cases. The inquiries resulted in 82 findings of no maladministration. Two complainants withdrew their complaints and in 12 cases the matter was settled by the institution in a satisfactory way for the complainant.
There were 34 findings of maladministration, 32 of them were closed with a critical remark to the institution or body concerned. One complaint and one initiative resulted in two draft recommendations to these institutions or bodies. The first draft recommendation was immediately accepted by the body in question, the other, resulting from the own-initiative on rules on public access to documents, seems to have been generally well received.
So far there has not been an occasion to present a special report on a case of maladministration to the European Parliament. This is partly because most of the Community institutions and bodies have taken a cooperative attitude towards the Ombudsman, especially by looking for friendly settlements directly with the complainant. Furthermore, the established procedures for dealing with cases necessarily take time to complete and many investigations may have not yet reached the stage at which a special report would be appropriate. The first occasion to present a special report will most likely arise later this year.
In the discussion last year I commented on the fact that many complaints were outside the Ombudsman's mandate as laid down in the Treaty. During the first year it appears that 35 % of the complaints are within the mandate. Although many national ombudsmen have this same problem, the proportion of complaints outside the mandate still seems fairly high to me. It might also be argued that the high proportion of complaints deemed to be outside the mandate shows that the Ombudsman has interpreted the term maladministration too narrowly.
In our report for 1995 it was stated that 'there is maladministration if a Community institution or body fails to act in accordance with the Treaties and with the Community acts that are binding upon it, or it fails to observe the rules and principles of law established by the Court of Justice and the Court of First Instance' . Furthermore it was stated that 'the European Ombudsman must take into account the requirements of Article F of the Treaty of European Union that Community institutions and bodies are to respect fundamental rights' . A list of examples of maladministration was added to this definition.
At the same time it was stated that the experience of national ombudsmen shows that it is better not to attempt too rigid a definition of maladministration. The report of the Committee on Petitions on the Ombudsman's annual report for 1995 for which Mrs Ahern was the rapporteur noted that it was wise and right to avoid at that stage too rigid a definition of maladministration. Now there is more experience of applying the provisions concerning the European Ombudsman.
As the question or the definition of the term maladministration has now been raised, I undertake to provide a more precise definition in my annual report for 1997. This will give the European Parliament, and its responsible committees, the possibility to make observations on this issue and further clarify the situation.
Another important question was raised last in the deliberations on the annual report for 1995. It concerned the Ombudsman's power to undertake own-initiative inquiries. I argued that the Ombudsman's primary duty is to deal with complaints and underlined that the power of own-initiative should not be used too lightly. It could be used when a series of complaints had focused attention on a specific body or on a particular type of administrative activity. The Ahern report stressed that own-initiative inquiries should be an important tool for the Ombudsman. It stated that 'this form of inquiry may acquire a far greater importance in the years to come to the benefit of the democratic functioning of the Union and therefore of the Parliament and the citizens' .
In the debate last year a more frequent use of own-initiatives than I had announced was urged. There seemed to be an opinion that the Ombudsman's activities should have a higher profile.
In 1996 a third of the complaints that led to an inquiry concerned the way that the European Commission exercised its responsibilities as the guardian of the Treaties. This concerned supervision of the fulfilment by Member States of their obligations under Community law. As explained on pages 67 and 68 of the annual report, it appeared, on the basis of these complaints that the Commission's procedures caused considerable dissatisfaction among European citizens. I therefore began an own-initiative inquiry into the matter. The result is that the Commission itself should consider enhancing the position of the individual complainants in the procedure as a matter of good administrative behaviour. The initiative does not deal with the Commission's discretionary power to decide whether to bring an infringement before the Court of Justice or not.
Lack of transparency was also a frequent subject of complaints leading to an enquiry. As explained on page 82 of the annual report, these complaints were an important consideration in the decision to begin the own-initiative enquiry into rules for public access to documents. The enquiry was addressed to 15 Community institutions and bodies. It concluded with a recommendation to have rules on public access to documents within three months. Although the institutions and bodies generally welcomed this recommendation, the time limit proved to be unrealistic. It was subsequently prolonged to the end of July 1997. Taking into account its importance this issue could constitute a proper case to be presented to the Parliament later this year as the first special report.
The same policy for the use of the own-initiative power underlies the Ombudsman's next such inquiry. This concerns what appears to be the frequent and routine use of age limits as an admission requirement for the Community institutions and bodies. This subject has given rise to a series of complaints to the Ombudsman. Many of these complaints have come from the Member States which joined the Union in 1995 and allege that the use of age limits represents unjustified discrimination.
The use of own-initiatives in carefully considered issues provides a good opportunity for both the institution or body concerned and the Ombudsman to deal with the problem in a comprehensive and satisfactory way.
I would like to take this opportunity to thank all the Community institutions and bodies for a year of cooperation in a constructive atmosphere. In particular I would like to thank you, Mr President, and your predecessor, Mr Hänsch, for your supportive and understanding attitude to the work of the Ombudsman as well as to the many Members and officials of the European Parliament who have assisted in that work. I would also like to address the Commission and its responsible member, Mrs Gradin, and thank her for her firm commitment to an open and accountable administration. A special tribute is due to the Secretary-General of the Commission, Mr David Williamson, for his role in setting up the basic principles for cooperation with the Ombudsman's office. As he will soon be leaving the service I would like to stress how significant his role has been in guaranteeing a good outcome of our common work for the European citizen.
I would also like to express my gratitude to the chairman of the Committee on Petitions, Mr Fontana, to his predecessor, Mr Newman, and to all the members of the committee for their clearly expressed interest and cooperative attitude in their contacts with the Ombudsman's office.
Special thanks should go to Mr Papakyriazis, who has shown a serious and thorough attitude in producing the comprehensive and detailed report now before us, which contains many useful observations and proposals to develop cooperation between the Committee on Petitions and the Ombudsman while maintaining the independence of the two bodies.
The right to petition the European Parliament and the right to apply to the European Ombudsman together constitute a unique possibility to promote the rights of European citizens. The observations and proposals in the Papakyriazis report provide a basis for looking for effective ways to serve that noble purpose. For my part, I hope that there will be an occasion in the near future to turn these ideas into feasible and practical measures to establish a smoothly working relationship.
Thank you, Mr Söderman.
Annual report on the activities of the European
Ombudsman in 1996
The next item is the debate on the report (A4-0211/97) by Mr Papakyriazis, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman in 1996.
Mr President, Commissioner, Mr Söderman, ladies and gentlemen, this evening I have the great honour to put before Parliament the report by the European Parliament's Committee on Petitions concerning the annual report on the activities of the European Ombudsman in 1996. This is in fact the first report covering the activities of the European Ombudsman for an entire calendar year, and I believe it therefore gives us a chance to take a more mature and detailed look at this new institution. Because the European Ombudsman is indeed a new institution, but one with a long history in this chamber. It was in this chamber that the European Ombudsman took its final shape, and in here of course that the first European Ombudsman was elected in 1995.
A Europe close to its citizens would not be tangible, could not become a reality if its mechanisms were unknown, if it was itself hostile and inaccessible to European citizens, for whose benefit indeed the European Union was created. The Ombudsman is one of those who are called upon to work patiently, persistently and vigorously, and if necessary to fight in order to neutralize circumstances which corrupt or violate the concept of fair administration by the European Bodies in the exercise of their function.
Today, speaking on behalf of the collectively responsible committee of the European Parliament, I am presenting a report which was fortunate enough to be approved unanimously, with no opposing vote and no abstentions. On behalf of the committee, then, I would like to congratulate the European Ombudsman first on his detailed, extensive and informative report. But we also congratulate him on its substance, on his work during 1996 and its results. the institution of Ombudsman is a historic European tradition, though the European Union's Ombudsman is a recent body with new potential and new demands. We also want to congratulate the Ombudsman for the specific results brought by his investigation and settlement of the complaints in a number of particular cases. The cooperation so far between the European Union bodies involved allows us, I believe, to be optimistic about the future. There were of course cases when the Ombudsman encountered some resistance, just as there are cases still to be resolved.
We believe the European Parliament is the institutional body that can and must show its solidarity and bring to bear the particular political weight that goes with the exercise of parliamentary control, when the Ombudsman confirms that the European Community's institutional bodies have failed to respond. That does not in any circumstances mean that the European Parliament is trying to influence or discuss the autonomy and independence of the body known as the European Ombudsman. It is, however, necessary continually to deepen the cooperation between us, a concept which the European Parliament brings us by definition with its European Ombudsman, working in parallel every day towards a common goal.
The report contains specific proposals in twelve articles of the final resolution. I will not dwell on these by mentioning specific practical indications for fuller cooperation and coordination of our activities. I only want to say that there must be an increase in depth, a greater effort to inform citizens, because our citizens in all Europe's countries have a somewhat confused picture of what are the respective responsibilities and powers of the European Parliament and of the European Ombudsman.
I will not revert to the issues mentioned earlier by Mr Söderman. We agree completely that a pragmatic approach to bad management is the most helpful way. However, the need to define more accurately the content of what fair administration means, is I believe common ground between us. We completely agree about the need and perspective for own-initiative investigations.
In conclusion, I say that we are all dealing with a new institution, and this after Maastricht, where the Ombudsman was officially established. Today, after Amsterdam, the European Ombudsman has a new dimension and a new scope. I believe we stand together in observing and reinforcing his role, always to the benefit of the citizens whom we, the European Parliament, represent.
Mr President, on behalf of the Group of the Party of European Socialists I want to congratulate the European Ombudsman, Mr Södermann, on his excellent annual report for 1996. I commend it to all the Members of Parliament. I know it is available in all the languages this week. Those of us who have had a chance to study the report before now know the very thorough way in which it is set out; in it Mr Södermann explains his first full year of work and the cases of alleged maladministration that he has investigated.
It is important that Mr Södermann emphasized in his speech the own-initiative enquiries that he is undertaking, because those own-initiative enquiries emanate from important issues; they do not come out of his head but arise from complaints he has considered and complaints which have drawn to his attention general problems that require his intervention. As we have heard, complaints concerning environmental assessments on the Newbury Bypass and the M40, both in my own country, the United Kingdom, led the Ombudsman to believe that the Commission was failing in certain ways and that it was more appropriate for a general examination of the procedural position of individual complainants in the Article 169 procedure to be looked at, and also, his owninitiative enquiry arising from complaints to promote public access to documents held by Community institutions. These are all things we thoroughly welcome.
It is important that the rights of the citizen to complain to the Ombudsman about alleged maladministration should be more widely publicized, as should the right of the citizen and resident to submit petitions to the European Parliament on other matters that concern the sphere of responsibility of the European Communities and the respective responsibilities and duties of the Ombudsman and the Committee on Petitions.
In conclusion, I would like to congratulate our rapporteur from the Committee on Petitions, Mr Papakyriazis, who has produced a balanced report that looks very closely at the work of the Ombudsman, Mr Södermann, rightly congratulates him on his work and puts forward support and positive proposals for the future.
Mr President, following after Mr Perry's report on the activity of the Committee on Petitions, which we had at the June part-session, and Mr Papakyriazis' report on the activity of the Ombudsman, I too wish to endorse Mr Newman's invitation to all honourable Members to read Mr Söndermann's excellent report. Through those two reports, the European Parliament is seeking to tackle in a specific and not just an abstract way the crucial and fundamental issue of European citizenship: citizenship founded on the awareness of all European citizens that they belong to a community in which sovereignty resides not with the modern despots - that is the bureaucrats - but with the law, a legislative process in which citizens themselves participate with their own representatives in the national parliaments and the European Parliament. Regrettably, the European Parliament does not have full powers to initiate legislation, it has only powers of codecision, though these were extended at the recent Amsterdam summit. This, however, is a very serious gap, a structural gap for a parliament: the basic responsibility of Parliament should be to legislate, but that is not possible.
The absence of legislative power has a twofold consequence: firstly, since citizens do not feel involved in the legislative process, a serious democratic deficit exists in the relations between citizens and this House. Secondly, European integration is not being based on a process of induction, moving from fact to law, from the particular to the universal, but on an abstract and deductive process: moving from the law to the directive and individual reality and from the general to the particular. And those who are familiar with the history of our continent know that it is special because of its varied history, culture and language.
That gives rises to crises of rejection, failure to act, the problems national communities experience in assimilating Community directives: in other words, the Union may fail because citizens do not perceive themselves as subjects but as the objects of decisions of the Community Institutions or even, in some respects, the victims of what is decided at a Community level. On the other hand, the Commission has to monitor the application of the law, it has therefore to act as the guardian of European construction. But the ancients said: Quis custodiet custodes ? Who will keep an eye on the guardians? Where there is a failure to comply with the law, it is citizens themselves, Europe's citizens, who have only two practical possibilities open to them under the Maastricht Treaty. There are two main channels: one involves referring the matter to the European Parliament via the Committee on Petitions - the famous right of petition - and the other involves appealing to the European Ombudsman in the event of maladministration by the Community Institutions, and Mr Papakyriazis has described the work of the Ombudsman in his report. The separate - the one is political and the other administrative - but complementary and collaborative activity of these two bodies is designed both to create a system for the protection of Europe's citizens which does not rely on the courts but is simple, effective and free, and to identify and bridge all the many gaps which prevent general abstract and - frequently - remote legislation from actually being applied, so that we achieve the full European citizenship to which we aspire.
Mr President, ladies and gentlemen, Mr Söderman, I am a Northerner so I usually say what I mean. I say that this is an excellent report from the Ombudsman and I hope it will set the precedent for future reports. It concentrates on the main central issues and does not get lost in the details. I think that this report will assist us in gaining a clear idea of what good administration is; we have a right to longer, more reasonable time limits for dealing with issues, fuller explanations for decisions and greater equality which the Ombudsman himself also mentioned. In future, we also hope to see greater openness as a result of his own-initiative enquiries.
I also think that this one and a half year period has demonstrated that the Ombudsman is needed as the guardian of the guardians, as he said about Article 169. We support the contents of the report but there are areas in the commentary from the petitions committee with which we cannot really agree, but which my colleagues in the Group will raise later.
Mr President, in point one of Mr Papakyriazis's report, he congratulates the European Ombudsman on his comprehensive and well-structured annual report for 1996. Such congratulations are not a mere formality - they are well-merited but I think we should also express our congratulations retrospectively regarding the felicitous idea of creating such an institution within the scope of the European Parliament in the Maastricht agreements and also congratulate ourselves on the high standard of collaboration between the European Ombudsman and the Committee on Petitions. At this juncture, it would be appropriate to point out that such collaboration has been promoted by the personality of not only Mr Söderman but also those of the two chairmen who have headed our Committee on Petitions during this period, Mr Newman and Mr Fontana.
In his intervention, we were told that the way is now being opened for a concept of European citizenship which involves the knowledge that, in the face of maladministration, it is possible to have recourse to the Ombudsman, an Ombudsman who has demonstrated initiative and who should be congratulated on having taken the initiative to monitor this fundamental function of the Commission, by which I mean ensuring compliance with the Treaties. He should also be congratulated on having responded - on his own initiative but with wide general support - to this concern about the transparency of our institutions.
I therefore feel Mr Söderman is to be commended on his report and on his work and that Mr Papakyriazis is to be commended for his interpretation of it which has enabled us to give the report our unanimous approval in the Committee on Petitions, and I believe that the report will also be unanimously approved in this part-session.
Mr President, Mr Ombudsman, colleagues, it is a pleasure for me, on behalf of the Green Group, to congratulate the Ombudsman on a very successful year's work. During the year he has also managed to adopt a high profile, as the European Parliament asked him to last year.
I should particularly like to congratulate the Ombudsman on his own initiatives, especially that concerning complaints about Community legislation. It is extremely important to improve complainants' position, so that they can follow exactly the consideration of their complaints. They should have the right to receive information about the dialogue between the Member State and the Commission. They may, after all, also have reason to supplement their complaints on the basis of the information they receive. On another point, the initiative to increase openness at the institutions is far-reaching and a genuine foundation stone of democracy in the European Union. We look forward with interest to the Ombudsman's first special report on the subject. The Amsterdam Treaty already places greater emphasis on openness, but I am sure the Ombudsman has spurred on efforts to increase openness by his very existence.
Mr President, last week the Bureau of the European Parliament approved Parliament's rules on openness. Unfortunately it did so behind closed doors. It was not possible even for Members of this house to participate in the drawing up of the rules. In many respects, regrettably, they are weaker than the Council's rules on openness. In my opinion this represents a serious failure, because the European Parliament wanted to present itself politically as the champion of openness. But this time what is at issue is particularly access to administrative documents, and Parliament ought to act in an exemplary manner in this respect too.
Mr President, I too would like to compliment not only the rapporteur on his excellent report, but also - indeed especially - the Ombudsman on his excellent work and for this function - so essential to the European Union - which he has succeeded in vesting with a measure of importance. Essential in the sense - and this is perhaps not always sufficiently strongly emphasized - that his job is to deprive those national governments that are forever seeking to pass every kind of worst evil off onto the Community institutions, thus transferring problems they were unable to resolve at national level to a European level, of a certain number of excuses.
We know, of course, that it will take more than an Ombudsman to resolve a far more fundamental problem, the problem of democracy in the European Union, a democracy so little respected that if the European Union were to seek accession on the basis of the same criteria as countries applying to join the European Union, it would certainly be turned down. Obviously we are not expecting the Ombudsman to be involved with matters at that kind of level but, in any event, he can stamp out a number of evasions and make it less easy for the national governments to use the Community Institutions as a scapegoat.
A few words on matters on which my Group would like the Ombudsman to work more energetically: although he has already expanded the use of the Internet, he needs to find ways to encourage it to be used still more widely, to enable the citizens of Europe to send in their complaints via the Internet, to find ways of making people more aware of the existence of the Ombudsman, in particular by using more traditional communication media, such as national and regional newspapers, for example. Perhaps one could also suggest to him that he should try to see whether, together with the Regional Committee, it might not be possible to find a way of spreading knowledge about the existence of the Internet, its role and its essential function, even in the most backward regions of the European Union.
Mr President, ladies and gentlemen, the Ombudsman is completely independent in the performance of his duties. That is laid down by Article 138e of the Treaty, which also stipulates that the Ombudsman must submit an annual report to the European Parliament on the outcome of his inquiries.
I should like to make four points about the report by Mr Papakyriazis, which I very much welcome and on which I congratulate him. The Ombudsman said in his speech just now that there is no strict definition of maladministration, and I think it would be a very good idea if he looked into this more closely before the next annual report, so that a more accurate definition can be established.
Secondly, the concept of own initiative. If repeated complaints are made, the Ombudsman must respond to them by carrying out own-initiative inquiries which will - and do, of course - involve contacts with the other institutions. He has congratulated them all on this, but in my view we should not be too naive here. The Commission will naturally provide whatever information is required, but that does not mean that the problem has been resolved. Take BSE - mad cow disease - for example. If that had been the subject of a complaint to the Ombudsman, I wonder what would have happened. I think that where there is maladministration, there should be more thorough checks, and Parliament should have a role to play here.
Mr Ombudsman, you said in your report that some 65 % of the complaints submitted were outside your remit. It would be very useful for us and for the general public to know what happened to those 65 %. Did the people concerned simply receive a letter telling them that their complaint would not be dealt with? I think we should investigate how many of these kinds of complaints could be forwarded to the Committee on Petitions, so that people could be given suggested solutions, rather than just a negative reply. So in addition to the 32 cases covered in the annual report, we would also be very interested to know what happened to the rest and why they were rejected.
Finally, a subject which various speakers have already mentioned: information for the citizens of Europe. A new right has been established for the people of Europe, but they do not know anything about it, and through no fault of their own. However, there are information centres. The European Parliament has information centres in all the capital cities, as does the Commission. What are they doing to let people know about their fundamental right to submit complaints? I think this is something we need to look into.
Mr President, we have now had our first annual report from the Ombudsman. His activities have been rather modest, but I welcomed his recent attack on the lack of openness in the Council. I think the role of the Ombudsman must gradually be developed, and Parliament must allow scope for this. Our legal and regulatory relationship with him is a difficult one, in that he is independent, while at the same time being required to report to Parliament. If this instrument of our people's Europe is to be fully effective, we must not be too severe and we must not regard him as a rival.
This report by Mr Papakyriazis is full of unnecessary criticism of the Ombudsman, and seems to expect him to do many things that are not actually his job. He is not responsible for maintaining the institutional balance, and it is also too much to expect him to detail every single complaint in his report.
The Liberal Group has therefore tabled a number of amendments, and will also try to have a number of paragraphs rejected in order to give the Ombudsman the scope he needs and deserves, not as some poor relation of the Committee on Petitions, but as someone who can investigate people's complaints against the institutions independently.
Finally, I entirely agree with what my colleague Mr Chanterie said.
Following on from what Mr Bertens said, I think it is important for the European Parliament to send out the right political signal with this first report from the Ombudsman. It is sending out entirely the wrong signal for us to warn him to be careful not to disturb the balance between the institutions, so paragraph 4, which in my view is the worst thing in this entire report, simply has to be dropped. The Ombudsman's role must be allowed to develop and must be judged by his achievements, and this is why I also think it is madness to try to define what we mean by maladministration, mismanagement and the like. These things will gradually emerge with experience, so let us not put the cart before the horse.
My first point, therefore, is that we should ensure that Parliament sends out a positive signal that it supports the Ombudsman, not that it is trying to undermine him. And secondly, we must make it clear that the extension of the Union's responsibilities, including those under the third pillar which concern people's basic rights, should mean an extension of the powers of the Ombudsman as well. We have tabled amendments to this effect, which I hope will secure a majority in the House.
Mr President, I wish to add my congratulations both to the draftsman Mr Papakyriazis and to Mr Söderman, the European Ombudsman. Those of us who were involved with the initial appointment of the Ombudsman will know his appointment was not a smooth birth but, as we might say in English, the institution of Ombudsman is now growing into that of a bonny baby. European institutions do not always get a good press and, frankly, they do not always deserve one - and that includes Parliament. But we have to recognize that bureaucracies and administrations do not deal with simple tasks. It is therefore important that we have the Ombudsman to help citizens address the particular problems which they might face in dealing with European bureaucracy.
The citizens of Europe who have doubts and reservations about the administration need to know that the Ombudsman is there and that he is the people's man. We often talk about a citizens' Europe and that means different things to different people. But to me a citizens' Europe is a Europe where the individual counts. The role of Ombudsman and, for that matter, the Committee on Petitions, are important institutional ways of putting the individual first and ensuring that their rights are protected. And we should take care as a parliament - and here I agree with my colleagues - that we help the Ombudsman in the discharge of his responsibility. We should not impose too tight an interpretation on the Ombudsman's interpretation of his mandate.
I have two final points. There is regularly a call for clear information and for more publicity. That point is made in Mr Papakyriazis' report and I support it. Is it 1 % of citizens who know that the Ombudsman exists or 100 %? I fear it is closer to the former than the latter. But I would congratulate the Ombudsman on his use of new technology. Frankly, he is ahead of us. He is making better use of databases, e-mail and the Internet in his work and the Committee on Petitions could very well follow his example. Finally, if it has not already been said, I would like to say thank you to Mr Söderman for what he is doing for the citizens of Europe.
Mr President, I should also like to congratulate the Ombudsman on his first annual report covering a whole year. The fact that four members of the Liberal Group have asked to speak today demonstrates the importance we attach to the Ombudsman institution. The Ombudsman and the Committee on Petitions together constitute a very important, one might almost say - with all due respect for the European Parliament - the most important democratic instrument, in the entire Union. It is a direct route whereby ordinary citizens can alter incorrect decisions. A precondition for that of course is the ability to find out what is happening. That is why I am particularly glad that one of the initiatives the Ombudsman has taken is to investigate how easy it is for the public to gain access to documents. The Ombudsman had to conclude - I was going to say unfortunately - that the situation is not satisfactory, but that outcome is in fact a fortunate one in the sense that the Ombudsman is now recommending that the institutions establish rules for document access. Without that, as I said, the public cannot find out what is going on.
I think that this first report shows that the Ombudsman institution is on the right track and that good results have been achieved in relation to the resources made available. I therefore congratulate Jacob Söderman on this report.
Mr President, following on from what was said by my colleague Mr Bertens, I should like to say very clearly at the outset that the Ombudsman is an ally of Parliament in its struggle to dispel the sense of helplessness many Europeans feel towards the European institutions. That is very important.
Secondly, it is also very important that, apart from the assistance that can be provided to the individual citizen, all European officials and institutions should have the impression that a strong Ombudsman is watching what they do and will single out their errors as general failings. That is the preventive effect of the Ombudsman.
Thirdly, the effect of this office is linked to its effectiveness among the public. So I would ask you to use all the possible resources of public relations to ensure that particularly glaring errors are made known throughout Europe.
That last point is a very important one to me. In my own country - Austria, which has only recently joined the European Union - virtually no one has heard of the Ombudsman. That has to change, which is why I would ask you to travel round the various countries of the Union, make yourself accessible to the public and do what you can to publicize your own existence. That is the way to attract more attention to a very important office, and increase its effectiveness in the interests of European democracy.
Mr President, it was as a result of strong Danish advocacy in conjunction with the Maastricht Treaty and an initiative of the European Parliament that the European Ombudsman institution became a reality. It is thus with great anticipation that we awaited the first whole-year annual report from the Ombudsman, which is covered by the Papakyriazis report. As has been pointed out on several occasions, it is very important that the public in the EU become more aware of the European Ombudsman's functions and powers. So far not enough information has been provided on the possibilities open to both individuals and enterprises to complain to the Ombudsman. It is thus important that the Ombudsman act as a guarantor of the openness of EU institutions to the public.
It is also important that the Ombudsman be given access to documents and information in the various EU institutions when he deals with complaints. Many of the complaints the Ombudsman has received up to now are concerned with document access. This is a sign that all is not well with the process of translating the Maastricht Treaty aims on openness into practice. The European Ombudsman quite clearly represents an improvement of democracy in the EU, and he can contribute to making the EU system more transparent by giving European citizens a chance to complain when they feel badly treated. It is therefore important to foster an awareness among the EU public of the existence of the Ombudsman and of ways in which they can complain. It is the only way we can secure the development of an EU that does not work against its citizens, but acts for them and upholds their rights.
I think it is splendid report, and I would like to congratulate the Ombudsman on the good results achieved in his first period of activity.
Mr President, may I begin by congratulating both the Ombudsman, Jacob Söderman, for his annual report and Mr Papakyriazis for his report. I read them both with great interest.
The function of European Ombudsman was introduced in 1995, so 1996 was its first full year of operation. This makes both the report and this debate of particular importance. The job of the Ombudsman is to check that our European Institutions are managed correctly and, on behalf of the people of Europe, to put the spotlight on administrative errors.
More than 80 percent of all complaints involve the European Commission. This is to be expected when you consider that it is the Commission above all which makes decisions which directly affect the people. Let me emphasise that we set great store by the work carried out by the Ombudsman. It is of help to us in the Commission in improving our own procedures and routines. Every administrative function improves in the knowledge that it is under scrutiny. Ultimately, it is the people's right to know that their institutions manage themselves properly and that money raised through taxes is being used in a correct and sensible manner; these are the core issues here.
I am the person within the Commission who is responsible for our relationship with the Ombudsman, Mr Söderman and I would like to thank him for his co-operation. We in the Commission are continually striving for a good working relationship with the Ombudsman. We do what we can to keep to our deadlines and make our answers to him as comprehensive as possible. So we are, of course, pleased to see that the Ombudsman himself, in his report, has made note of the Commission's positive attitude to his work. During the last year our work involved finding appropriate ways of working closely together. Naturally, there were a few initial teething problems during this first year and some considerable discussion took place on the interpretation of the role of the Ombudsman according to the Treaty and the Statutes. But, generally, I think that we have managed to resolve any problems very well.
Mr President, Mr Papakyriazis' report raises two issues, in the resolution and the motivation, which I would like to comment on: Point 4 in the resolution proposal and points 13-16 in the motivation section raise the issue of investigations into the discretionary powers of the institutes. By this, I mean particularly the Commission's power to open or conclude cases of infringement under Article 169. Here the resolution text underlines that, and I quote 'The role of the Ombudsman should be to support the institutional balance which is established in the Treaty and in particular the proper exercise/..../of the European Commission's/.../discretionary powers' .
The resolution goes on to say that it is necessary to identify clearly any anomalies in the operation. This suggests that this balance would in some way be threatened. During 1996 there were a number of cases which did involve Article 169 and there was a certain amount of confusion. We had a thorough discussion about this in the Commission and reached a clear position on it. I cannot now see any problems in our relationship with the Ombudsman in this respect. It is my view that both the Commission and the Ombudsman have handled these matters in a balanced and responsible manner. I also welcome the investigation which the Ombudsman is carrying out, on his own initiative concerning how these matters are handled, particularly with regard to information to and consultation with the complainant. We intend to provide the Ombudsman with our opinions and proposals before the end of the month.
The Ombudsman has also taken the initiative for another investigation. This concerns openness and access to documents. I welcome this initiative as well. It encourages the institutes to be as open as possible. The Amsterdam Meeting which recently came to a close also demonstrates that this is an area where progress has been rapid and where we expect great things from all of the Institutes within the European Union.
Finally, Mr President, I also agree with the view in point 8 and 10 of the resolution, that people must be made aware of their right to submit petitions both to the European Parliament and to the European Ombudsman.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Fishing off the coast of Senegal and in the waters of Mauritius
The next item is the joint debate on the following reports:
(A4-0220/97) by Mrs Péry, on behalf of the Committee on Fisheries, on the proposal for a Council Decision on the conclusion of an Agreement in the form of an exchange of letters concerning the interim extension of the Protocol to the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 2 October 1996 to 1 November 1996 (COM(96)0611 - C40032/97-96/0287(CNS); -(A4-0224/97) by Mrs Péry, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing, for the period from 1 May 1997 to 30 April 2001, the fishing rights and financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (COM(97)0324 - C4-0322/97-97/0179(CNS)); -(A4-0229/97) by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation relating to the conclusion of the Protocol defining, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius (COM(97)0043 - C4-0136/97-97/0035(CNS)).
Mr President, it gives me great pleasure to be able to present a fisheries agreement that is imbued with a new spirit, in that it takes account of the interests not only of the European Union but also of the indigenous Senegalese fishermen and of fish stocks.
Let me briefly give you the facts. The previous protocol, concluded for a two-year period, expired on 1 October 1996, even though negotiations on an extension had not been completed. This protocol was renewed for a period of two months to avoid a break in fishing activities. Subsequently, negotiations were broken off and our boats were obliged to stop fishing. I would remind you that a debate was held here during the November 1996 plenary and that our Assembly passed a resolution taking note of the breakdown of these negotiations and setting out the terms for a resumption of the dialogue.
We felt that greater account needed to be taken of the depletion of fish stocks in Senegalese waters, the relational difficulties between industrial and non-industrial fishing, and the growth in indigenous fishing activities. In December 1996, I myself went to Dakar on behalf of the European Parliament, not to resume negotiations, because we did not have the necessary authority for that, but to resume the political dialogue.
The message must have got through because, in the meantime, a new agreement, which I see as a positive one, has been concluded. It is for a period of four years instead of two and extends from 1 May 1997 until 30 April 2001, and therefore offers increased stability to both parties. It is a mixed-type protocol covering three types of fisheries: trawling, pelagic fishing and tuna fishing, which you will recall feeds the local fish processing industries.
Fishing zones have been changed to take account of the local concerns of non-industrial fishermen. Because of this, EU vessels of more than 150 GRT - accounting for most of our vessels fishing off Senegal - now have to fish beyond the twelve, rather than six, nautical mile zone. This protocol offers more flexibility for European shipowners, as licences may have a duration of three or six months, though dates have to be strictly adhered to. However, the fees paid to Senegal by the shipowners increased by 10 % per annum for four years. Technical inspections of European fishing vessels will be subject to more stringent conditions.
A biological rest period is, for the first time, required by the Senegalese authorities. It is of a two-month duration and applies, without discrimination, to demersal inshore and deep-water trawling, and applies to all vessels: Senegalese, European and other. This requirement has been accepted by the European Union. Mesh sizes have been increased, especially for cephalopods, from 65 mm to 70 mm. The cost of the agreement is 18 million ECU a year, 48 million for the agreement as a whole. So it is the overall picture that I see as positive.
I wish to highlight a declaration by the Government of the Republic of Senegal, which is annexed to the protocol and stipulates that: ' a significant percentage of the overall financing compensation will be used in the fisheries sector, in accordance with the aims of sustainable development of fishing, including non-industrial fishing' . This commitment by the Senegalese authorities was set out in concrete form in a letter from the Minister for Fisheries to Commissioner Bonino confirming a decision by the Senegalese authorities to allocate 50 % of the total compensation to the Treasury and use the remaining 50 % in the fisheries sector on the basis of the aims of sustainable development referred to under the headings of the protocol. It is precisely in that area that we can talk of a new spirit and of progress in achieving a balance of interests between both parties.
Let me conclude by saying that some of my colleagues, from the Committee on Budgets in particular, would like to see a mid-term review of this agreement. I consider that such a request is not only acceptable but would also encourage both parties to observe the spirit of this new agreement.
Mr President, a fisheries agreement between the Community and Mauritius was concluded in 1989. The first protocol to this agreement was in force from 1990 to 1993 and the second protocol between 1993 and 30 November 1996. Therefore a new protocol for the period December 1996 to November 1999 has been initialled and Parliament has been consulted on it. Pending Parliament's decision this week, the delivery of its opinion, and the Council's as well as Mauritius' signature, the agreement is applied on a provisional basis, pursuant to an agreement on this in the form of an exchange of letters. The first payment of financial compensation to Mauritius was made at the end of May 1997.
It is a quite typical access to resources/financial compensation protocol. The protocol provides opportunities for 43 vessels. The figure has been more than doubled and, of course, this is to make it possible for Spanish shipowners to benefit from the agreement. The limit of the capacity is 100 gross registered tonnes.
The financial contribution is, in total, ECU 1, 746, 750, which is an average of ECU 582, 250 per annum. That is an increase over the previous protocol, which was ECU 1, 455, 000, equalling ECU 485, 000 per annum. This considerable increase in the fishing opportunities obtained explains the rise in price. Included in this, fractions of the financial contribution are earmarked for scientific and technical programmes and for promoting skills and knowhow of Mauritian nationals engaged in sea-fishing.
In spring 1996, the Commission reported the following rates of utilization of the fishing opportunities obtained from Mauritius: tuna seiners: 85 %, and vessels fishing by line: 10 %.
The Committee on Fisheries drafted a set of guidelines to be applied to fisheries agreements and protocols. These guidelines make possible a check-list as a test of each agreement's and each protocol's conformity with the aims of the common fisheries policy, its coherence with relevant aims of the Community's regional policy and development cooperation policy and its conformity with the Community's obligations and undertakings under Treaties, codes of conduct and declarations adopted at international level.
No proper framework for the fisheries agreements exists yet and their evaluation is rendered more difficult by the lack of fixed routines for the collection and communication to Parliament of all relevant information involved. Recent improvements in the Commission's reporting on utilization of fishing opportunities and on the execution of the budget lines concerned, as well as the speeded-up transmission of new protocols, deserve credit, but these improvements are far from sufficient. They cannot make up for the continued absence of a comprehensive evaluation system which is needed to improve the basis for the Commission's actions, Parliament's opinions and the Council's decisions.
Local fishing communities do not appear to be adversely affected by the activities of the Community fleet. These communities are reported not to engage in tuna fisheries. The Community vessels may not fish within the Mauritian 12-mile zone.
The effects of the protocol on the Mauritian economy can be expected to be positive. In this context it is notable that Mauritius' GDP per head is in fact higher than that of Portugal and just slightly lower than that of Spain.
The new protocol with Mauritius should be approved. The Commission must, however, endeavour to improve its collection of relevant information and make this information available to Parliament. To that end, it should adopt a uniform procedure of the type outlined in the Committee of Fisheries' own-initiative report on the fisheries agreement 1997.
In conclusion, Parliament should not be asked retrospectively to approve any protocol. If the information was available on time, then the Committee on Fisheries and Parliament would expedite the report and make this available, together with approval, if necessary, prior to any payment being made.
I wish to refer to one amendment which suggests that, because of the importance of tuna-fishing in this area and the fact that a number of states border the Indian Ocean, it should be looked at on a regional basis.
Mr President, the EU buys up fishing rights in third countries because fish stocks are declining in its own waters and there is overcapacity in its fishing fleets. One is tempted to ask whether the EU is in reality merely exporting overfishing by its boats to the waters of poor countries, at whatever cost. It is necessary to ensure sustainable fisheries in the EU, but the same applies with even greater urgency to the developing countries, fish being one of the few resources available to the poorest of them. In Senegal the fishing industry employs some 250 000 people, and it is the non-industrialized inshore fisheries that are most vulnerable. Senegalese fishermen are worried by EU fishing operations in their waters. It is their fish, survival and livelihood that are at stake, as was explained by representatives of the Senegalese fishermen during the deliberations on this matter in the Committee on Development and Cooperation. It is a concern that is impossible to ignore; the Senegalese fishermen actually asked the committee to vote against the agreement.
It is therefore difficult to share the unbounded enthusiasm shown by Mrs Pery for the new agreement with Senegal. I have to concede that improvements have been made to the fishing agreement with Senegal, but not enough, and I can only regret that the opinion of the Committee on Development and Cooperation was not taken more into account. The reason why we chose not to reject the agreement with Senegal but instead to demand a mid-term review is that, amongst other things, the agreement has already come into force. What is particularly disturbing is that, although the fishing zone has been extended in principle from six to twelve nautical miles, a smaller number of vessels still have access to coastal waters to the detriment of the Senegalese fishermen. Even though EU access to species living close to the shore has been reduced, it is still significant and represents a problem for local fishermen. The local oceanographic research centre has reported a drop in both stocks and in the average size of species that are fished commercially. It is therefore unacceptable in terms of both the development of the non-industrialized fishery and the fight against poverty that EU vessels should be allowed at all to catch demersal species close to the shore.
In addition, the protocol for the first time provides access to coastal pelagic species. Pelagic species, notably sardines, are an important source of cheap protein, for the poor population in particular. The fishing operations by EU vessels thus give grounds for concern. The fishing agreement will certainly not help the poor local fishermen in Senegal. On the contrary. Although a large part of the financial compensation from the EU will be deployed in the development of local fisheries, this is not much of a consolation if there are no more fish to catch.
I strongly urge you to vote for Amendments Nos 6 and 7 and, especially, 5, which calls for a mid-term review. That is a condition of my voting for the resolution.
Mr President, I should like to focus on three vital points of the Pery report on the fishery agreement with Senegal. First of all, to emphasize that for the first time this agreement covers a four-year period, which gives boat owners some stability, as well as fishermen and businessmen linked to the sector, since it allows them all to plan in the medium term.
Secondly, I should like to say that this agreement has a considerable dimension, enabling some 150 trawlers, pelagic fishing boats and tuna boats to fish, involving 48 million ECU of compensation. Despite the fact that this is a medium-sized agreement, it is of some importance for the European Union fleet.
Thirdly, I should like to mention what I think is the most important point - although fishery agreements are essentially commercial texts, this one is proof that, when well negotiated, they can also be an important instrument for supporting the development of these countries and their fisheries sector in particular.
In this particular case, around half of the Community payments will go into developing the sector, from research to taxation, into non-industrial fisheries, into restructuring the sector as a whole, into the biological protection of resources. I think that this is interestingly innovative and might be an idea for negotiating future fisheries agreements with a similar dimension and equilibrium.
I should finally like to congratulate Mrs Pery on her excellent work. It is a shame that the European Parliament is losing a colleague of such calibre but I wish her all the best for the future!
Mr President, I always seem to follow Mr Cunha in these debates. Our opinions are the same on many things but when it comes to international fisheries agreements we often differ just a little. The Liberal Group has put down two amendments to the Senegal agreement and one on Mauritius. The Mauritius amendment is similar to ones we have tabled before on international agreements and it is to accuse them of not being commercial agreements at all. In fact they are highly subsidized agreements which we feel it is very difficult to justify, except by saying that if we do not pay money as taxpayers towards these agreements, we will be undercut by major fishing nations, whether it be Korea, Japan or previously the Russian Federation. But that is a false argument and a difficult one.
These fishing agreements should be primarily negotiated by the industry itself. There is no real reason for the state to be involved. More than that, by subsidizing them we are encouraging a worldwide problem of overproduction and overcapacity in international fisheries which, of its own right and economically necessarily so, causes excess depletion of stocks on a global basis.
How are we to tackle that? One of ways put forward in FAO and WWF discussions has been that this matter should be taken up by the World Trade Organization. It has the powers and over the next year should try to exclude state subsidies in this fishing area as much as it is trying in other areas of economic activity. It is no different from that. That is why we have tabled these amendments.
In addition, my colleague Mr Eisma who is very involved in environmental issues has tabled an amendment asking for a mid-term review of the Senegal agreement to check whether or not it is working correctly in terms of impact on local fisheries and the state of stocks. We as a group would strongly support that.
Mr President, ladies and gentlemen, Mrs pery, our Group has insisted on the need and the advantages for both sides in setting clear rules and principles to enable European Union fishing fleets continuous access to non-Community waters.
As a basic guideline, we have supported the notion that a twelve mile zone has to be reserved exclusively for local coastal and non-industrial fisheries, as they are the economic and social base of many regions in all nearby countries and in the case of Senegal the essential base for people's food requirements and their very survival.
Let us not forget - indeed let us highlight - some of the positive aspects of this agreement, such as accessory fishing or increased financial compensation for developing the local fishing sector. While emphasizing and recalling the effects of certain aspects of multilateral controls on fishing fleets, we have to say that we have some doubts about the proposal, albeit with limits on quantity, on access by trawlers to Senegalese fishing stocks located within the twelve mile zone. We hope that this will be duly corrected so that we are in keeping with the whole spirit of the agreement.
I now wish to congratulate Mrs Perry who is sadly leaving us. That means she will not be producing any more European Parliament reports and we are losing a colleague who is known for bringing high quality texts before the European Parliament. Personally and on behalf of my Group, I wish her all the best for the future.
Mr President, I am sure everyone here is aware that the Greens have fundamental problems with the European Union's approach to fisheries agreements. We are not opposed to fisheries agreement in principle. But we strongly object to the way they are negotiated and the basis on which they are negotiated.
When I was doing the Madagascar report, we did a detailed study on the Madagascar fishing agreement and we found it severely wanting. Since then we have voted against agreements. The Mauritius agreement is very similar to the one with Madagascar, Mauritius being a neighbouring island. Senegal presents another problem. It is a renewal for four years and for the first time it gives access to EU vessels to the pelagic stocks. These stocks are a major target of the large important artisanal fisheries sector and the fishermen are very worried about the impact this will have on their livelihood and the food supplies of the coastal villages.
That is why we, in conjunction with the EDN Group and Mr Macartney, have proposed an amendment calling for a mid-term review of the agreement. We would like this mid-term review to consider the impact of EU fishing on both the fish stocks and the artisanal fishing community. This is a proposal which is strongly supported by the artisanal fishermen in Senegal. The review should be by an independent body and not by those who have vested interests in the continuation of fishing by the EU. If the impact is found to be negative, we want a renegotiation of the agreement to eliminate those fishing activities which cause the problems.
I have a very simple question for the Commission and I should like to have a reply tonight. I should like to know: if Parliament approves our amendment for an independent mid-term review, would the Commission accept such a review?
Mr President, I should like to start by congratulating Mrs Pery on her report. She and I had the good fortune of going to Senegal and talking to the fishermen. Perhaps that is one reason why the agreement with Senegal is an improvement on some of the previous agreements. One of the defects in the system is not only that we often get presented with a fait accompli but that we do not get a chance to go to the country concerned. It is certainly not provided for by the committee's budget. This puts the rapporteurs at a great disadvantage. Also, in the case of Senegal, we had people appear before the committee. That has helped to redress the balance somewhat.
We still have problems about the timing of agreements in general, but again, I see some progress in the Senegal case as opposed to some of the others. There are still debates about costs and benefits. I will come back to that in a minute and would perhaps want a comment from the Commissioner.
Other grounds for satisfaction are that we have moved to a longer distance from the shore before the EU fleets can come into operation. The big worry in all these countries is that their indigenous, traditional, in-shore fleet will never have the chance to develop or will find their catches have been scooped up by the big, powerful European fleets.
On the question of the cost of these agreements, I take issue with my colleague Mr Teverson from the Committee on Fisheries. I would see this agreement as being an opportunity for European fishing fleets to benefit. The criticism that comes from many parts of the Union is: why is it that only certain countries take advantage of these agreements? Why is it Spain, France, Portugal and Greece in particular? The question I would like to ask the Commissioner is: is there any problem about fishermen from other countries getting involved? What is the procedure? This is a question that is now being asked. I would be glad to get a reply to that question.
Generally speaking, international fisheries agreements need to satisfy a twofold objective. On the one hand, as far as the European Union is concerned, they need to allow its fleets to pursue their fishing activities on the high seas and thereby safeguard jobs in fishing and related industries. On the other hand, as far as the partner States are concerned, international fisheries agreements need to contribute to the sustainable development of their economies. These two objectives are by no means mutually exclusive and should be pursued at one and the same time. Overall, this has been the case with the agreement that is being proposed to us.
As regards Senegal, it is worth recalling that this country has 700 km of coastline and that 500 000 people are engaged either directly or indirectly in the fisheries sector, which alone accounts for 11 % of the country's primary GDP and 2.5 % of its total GDP. Senegal was the first country to sign a fisheries agreement with the European Union. We are now about to enter what might be called a third generation agreement.
Our Group notes with satisfaction that this agreement places greater emphasis on traditional fishing which, in line with commitments made by the Senegalese government, should benefit until 2001 from a significant share of the financial compensation paid by the European Union. The substantial outlay proposed in the area of training, and more specifically in training for fishermen's wives, who handle the commercial management of fishing-related businesses, seems to us to be entirely appropriate. Non-industrial fishing is to be developed from top to bottom, in its entirety, everywhere.
With this in mind, our Group deplores the compartmentalization which separates structural fisheries policy from development policy. What I am trying to say is: would it not be better, rather than regularly breaking up large parts of our European fishing fleet - a spectacle that those of us who have witnessed it find it difficult to justify - to sell these boats to the non-industrial fishermen of the European Union's partner States, at special prices naturally? Such a course of action would enable the non-industrial fishing fleets of our partner States to modernize, especially from the point of view of safety at sea and certain fishing techniques.
This proposal seems to us fully to meet the needs of many ACP countries, including of course Senegal. This is something we would be in favour of, as indeed we would be in favour of the demand for a mid-term review of the agreement, one of the merits of which is that it extends over a longer period than its forerunners.
Mr President, we have to make up our minds; or, more precisely, we are being asked to give an opinion on two agreements: the agreement with Senegal and the agreement with Mauritius. I hope you will forgive me if I concentrate my attention on the island of Mauritius, once called the Île-de-France - indeed it was French from 1715 to 1810. And while on the subject, let me say on this important date in the French calendar, the 14th of July, that the fact that these agreements are being concluded at all is because both Senegal and Mauritius are independent States.
We have witnessed in these agreements the part played by the principle of self-determination, the right of people to be masters of their own destiny, the principle of nationhood. These principles have, as I say, played their part, and it is France that gave them birth on 14 July 1789. In other words, today is not simply a national holiday but a day of celebration whose dimension is universal. I am truly sorry that Mr Fauré is not with us today, champion of human rights that he is. It is not just the Bill of Rights of 1689 or the 10 amendments of 1787 to Jefferson's Constitution, but no less so the 1989 Declaration that has given them a universal dimension.
We working people, we have to work even on a universal holiday!
This agreement, then, is but one in a whole series of agreements: there has been the unfortunate agreement with Morocco, which in order to help Spanish fishermen from Andalusia and elsewhere and some Portuguese fishermen had us paying out very large sums just at a time - as my colleague Mr Souchet was telling us earlier - when our fishermen, European fishermen that is, were being forced into smashing up their own boats!
There was in any case a need for these rules to be harmonized, as the Committee on Fisheries made a point of telling us in April in an own-initiative report, because the same old problems are coming back to haunt us and the same solutions are needed!
Coming back to the specific case of Mauritius, the agreement here constitutes a kind of toll allowing entry into an economic zone over which Mauritius has exercised exclusive rights since the Montego Bay Convention on the Law of the Sea, in which, incidentally, neither Mauritius nor Senegal figured very much, as it concerned principally the countries of Latin America and East Africa.
So, we have in effect a toll of the order of 20 ECU per tonne, which I believe can rise to 50 ECU if the quantities are exceeded, plus of course a financial compensation package of 1.7 million ECU. That actually poses a problem as regards the cost/benefit analysis, the problem of a fair balance between the two contracting parties: given that the per-capita GNP in Mauritius is higher than that of the Portuguese and almost equal to that of the Spaniards, just how far should one go in continuing to give presents to people who are at least as rich as those giving the presents?
The most interesting aspect, however, is that of cooperation with developing countries, which Michel Rocard deals with in his report. I do of course see that that is one way of preventing immigration by recruiting crews locally, by landing fish locally, or by setting up joint-venture businesses.
I am particularly glad that in this agreement with Mauritius 110 000 ECU are being set aside for promoting skills and know-how among local fishermen. That being the case, we cannot but subscribe to this kind of agreement which, over 3 or 4 years, the period covered by the agreements with both Senegal and Mauritius, should open up interesting new prospects. On this point I go along with Mr Souchet. These agreements belong to the third generation, or the third wave, of such agreements and they have our wholehearted support.
Mr President, this is the first fisheries debate since Amsterdam. Parliament hoped that Amsterdam would bring progress in the joint fisheries policy towards the debureaucratization of legislative processes and another attempt at democratization, by increasing the responsibility of Parliament. This is a perfectly normal political right of a democratic assembly in a democratic society. However, our contributions to Amsterdam were ignored.
We are now approaching the year 2002, and it is incomprehensible that Parliament is not to make any more extensive contributions to the codecision process. The entire internal market is involved in the codecision process. And that makes it all the more puzzling that fisheries are to be excluded, now that the period of temporary exemptions has come to an end.
We must compensate for the lack of attention paid to us by the European Council by ensuring that our work in this House is even more tightly organized and strictly supervised, and by practising greater openness. The challenge begins here. Parliament must grant the necessary powers to the Committee on Fisheries. We should therefore also make the fullest possible use of the powers granted to us in the codecision process. We must not allow the issues of veterinary law to be removed from the jurisdiction of the Committee on Fisheries, together with similar issues such as the establishment of specific laboratories for fisheries products, and so on. Because I venture to assert that this specialized committee can rightly claim that it has the greater knowledge!
We are also dealing today with the international fisheries agreements with Senegal and Mauritius, as we have heard. I congratulate the rapporteurs on the quality of their informative reports. Here again, though, I must say this: in the future we are going to demand, and take action to get, greater punctuality from the Commission and the Council, greater transparency and, especially, greater powers. The Committee welcomes dialogue and accepts constructive contributions. But I can say with complete confidence that it will not allow itself to be used as a tool and will not get involved in any differences of opinion, including differences with other parliamentary committees, which may be harmful to those who depend on fishing for their living. And, in conclusion, I too would like to wish Mrs Pery every success in her future position.
Mr President, I wish to endorse all the praiseworthy remarks that have been made about Nicole Pery and to add one more: her experience was very valuable for the Committee on Fisheries because she is also on the Committee on Development and Cooperation, and the two aspects are linked in a report, of which I was the rapporteur, adopted in this Parliament in May. We have to look very carefully at the links between development and international fisheries agreements.
I am very pleased to know that the Commission really seems to be starting to do this, probably under the influence of Mrs Pery, with the Senegal agreement. This is clearly a better agreement than agreements we have had in the past.
The three principles enunciated in that report on international fisheries agreements last May seem to have been partially heeded, but not completely. Sustainability: yes, we have taken notice of it, but we are allowing trawlers in. I hope it works and that we have a mid-term review. Cooperation: clearly there was much more cooperation and, clearly, the artisanal fishermen were consulted in this case - a process which ought to continue and perhaps be made stronger in the future. Coherence: I like the idea that a large proportion of the money in the Senegal agreement will be spent on development. I hope the monitoring of the spending of that money will be very stringent and that we will see results over the four years.
In conclusion, I welcome the improvements in the agreements. I endorse Mrs Langenhagen's remarks about Parliament in relation to these agreements. That was in the report I referred to before. We ought to stress that this Parliament wants more say in what happens in these agreements.
Mr President, Madam Commissioner, naturally I would like to express my thanks for the important work done by the two rapporteurs - both Mrs Péry and Mr Gallagher - however, I would like to thank Mrs Péry in particular for her work - not only for this report, but also for her past work on our Committee on Fisheries.
We will greatly miss her reliable and dependable work, her knowledge and her dedication to the fishing sector since her appointment to our committee. I wish you the very best of luck, Mrs Péry, in your new post. She will be greatly missed by all of us, but we will always have at our disposal her magnificent work, her magnificent reports, which have sometimes addressed complex issues, as you will be aware.
However, I would also now like to thank the Commission and draw attention to the new phase of collaboration we have initiated between the Commission and this House, which is marked by the agreement with Senegal. The text of the agreement with Senegal was sent to our committee the day after it had been signed, which enabled Parliament to give its opinion in this part-session before the first financial compensation payment was made.
The agreement with Mauritius has also benefited from this arrangement between the Commission and Parliament. I also have to draw attention to the fact that, obviously, in recent months, the forwarding of information has been speeded up in such a manner that I clearly have to praise the efforts of the Commissioner.
These are two good agreements and we should congratulate ourselves on having obtained greater fishing opportunities for the Community fleet - I refer to the agreement with Mauritius - and for having been able to extend the agreement with Senegal from two to four years, which will allow greater stability.
Therefore I do not understand why there has been a request for revisions mid-way through, when even Senegal has not requested this. I say again, the extension from two to four years will bring greater stability for the fleet fishing there.
However, allow me to continue - the most significant aspect of this debate, to my mind, is the increase in collaboration between institutions and, Madam Commissioner, I, as Chair of the Committee on Fisheries, wish publicly to acknowledge that this is the mode of action which will enable us to continue with such work. My hope is that the situation will even improve in the future.
Forgive me, but I have heard certain things here about which I would like to ask a number of specific questions, so that the Commissioner might reply to them. I am referring to questions as to whether the agreements are to be used only by Spain and Portugal. Given that we are speaking about Senegal, I would like the Commissioner firstly to tell me which Member-State fleets are going to make use of this agreement. Secondly, I would also like her to clarify the issue regarding pelagic species, as this is a matter which has greatly increased the cost of this agreement. I would also like clarification regarding which Member States requested access to pelagic species.
Mr President, in my opinion the new agreements and renewed agreements with ACP countries require new attitudes. Not least, there must be maximum cohesion between trade and development policy. Also, in my opinion, there must be overwhelming concern and action to preserve fishing stocks so that we have a sustainable fishing policy.
Article 130u of Title XVII obliges the EU to ensure coherence between development policies pursued and the fishing agreements. However, the agreement arrived at with Senegal obviously undermines to some extent the development objective of poverty alleviation, because the agreement gives the EU fleet and others, I presume, access to demersal species and to pelagic species, which are the principal source of protein not only for Senegalese people but also for those peoples of Africa who live in landlocked countries. Furthermore, there is, it seems to me, within the agreement some considerable disregard for the expanding needs of the artisanal fishing fleet and warnings about the decline in fishing stocks.
Senegal provides us with an example of the dangers, of what can happen when we take a narrow view of fishing agreements. The EU, in my opinion, as part of EU agreements must assist ACP countries in terms of scientific monitoring, facilities for training and providing inspectors, and with the boats themselves to allow them to inspect the catches taken by ACP and EU countries, and, of course, the objective must be a sustainable fishing policy.
I wish to commend to you and to the House the Pery report and to call upon the House to give it its wholehearted support and consent. And, as the co-chairperson of the ACP working party, I extend to Mrs Pery my hopes for every success in the future not only on behalf of this House, but also on behalf of a whole host of members from the ACP countries. We will miss you.
Mr President, I too would like to thank Mrs Pery for her report and indeed for many important contributions that she has made in this House over the years, particularly in the area of fisheries, but also in general.
Mr Gallagher as well, I might say, is also a great expert in the area of fisheries, but we do not want to praise him too much yet, because he is showing no indications that he is going to leave here and we do not want to be taking it back at a later stage.
I have nothing in principle against the whole question of these fisheries agreements. I support this as a normal commercial activity between the European Union and the competent Member State authorities, who have a right to sit down and make this sort of agreement with us. I do not agree with the people who think that this ought to be a mixture of development cooperation and a commercial deal. It is a bit futile for us to go to an independent state, make a deal with them, offer them a price and then tell them what they must do with the money.
It is fairly futile because unless we go in and manage their economies for them, we do not have the capacity to be absolutely sure that what we want them to do with that money is best for them, or indeed that they will actually do it. My concern is the whole question of a cost-benefit analysis in this area. I believe that all the money we spend on this ought to go to the regions in need, those areas who have spare capacity, who want to utilize that capacity through these deals. On the other hand, if we were to take all the money we could organize some sort of a PESCA programme and devote it to these particular regions - I do not mind if it's Spain, or Portugal, or parts of France - and ask ourselves whether, through the development of aquaculture and the creation of more efficient structures within their industry and processing and marketing, the amount of money we spend on this might in fact do much more to advance the economic welfare of these regions. That is the question I would like to raise in this debate.
Mr President, ladies and gentlemen, I would like to look at another aspect of these agreements. Both of them, for the first time, are agreements on which we are consulted under the code of conduct. The code of conduct was approved in December, together with the budget. In that joint declaration, signed by the Council, Parliament and the Commission, the Commission undertakes to provide this House with better, and above all prompter, information on the international fisheries agreements. Furthermore, all three institutions undertake to expedite the legislative process as far as possible so as to prevent the Commission making - yet again - payments to third states without Parliament, as the budgetary authority, having been able to give its opinion.
The unfortunate facts, however, are as follows: although this agreement exists, we were not consulted on the agreement with Senegal until three and a half months after it had been initialled, while in the case of Mauritius we were not consulted until four and a half months later. In other words, the first payment date for Mauritius has already been overrun by six weeks, while theoretically we have just a fortnight in which to give our opinion on the agreement with Senegal before the first instalment falls due in July.
This was certainly not what we pictured when the code of conduct was signed! And I would say this to the Council: if we are able to discuss Senegal today, we owe that entirely to the fact that the Commission has at least passed us the text of the agreement and, eventually, the finance sheet as well, though not until a month ago. I really do think that, here again, the Commission should work faster. But my main criticism is directed at the Council.
Incidentally, the Commission's advance information on the renegotiation of the agreement with Senegal was totally inadequate, especially as far as the financial aspects were concerned.
The Committee on Budgets has now accepted three amendments to the agreement, which I would ask you to support. As always, they relate to classification. The funds for international fisheries agreements are, of course, non-compulsory expenditure. As far as information is concerned, two amendments are designed to ensure that the failings that have been mentioned do not recur in future.
Mr President, may I first of all congratulate Nicole Pery on her election. I am convinced that European fishermen have lost an excellent representative within the European Parliament's Committee on Fisheries. French fishermen, in contrast, happily for them, are going to benefit from her invaluable support in the National Assembly.
Congratulations, Nicole!
Mr President, as a member of Parliament's Committee on Fisheries and of the Committee on Budgets, I would firstly like to congratulate the Commission - just as Mrs Fraga has done - on the speed with which these agreements with Mauritius and Senegal have been forwarded to Parliament. This obviously marks an important stage in collaboration, and I believe that the Commissioner herself should be congratulated on this. Specifically, I would like to congratulate her on the agreement with Mauritius. This is a good agreement. It provides for a significant increase in the number of licenses - 43 ocean-going tuna boats - which allows licenses to be granted not only to French vessels but also to Spanish vessels. A substantial Community fleet will therefore benefit from the agreement.
It is a 3-year agreement which will bring with it a high level of stability. The financial compensation payment of ecu 1, 746, 000 - compared with the previous ecu 1, 455, 000 - is a logical additional increase, given the increase in fishing capacity established by this agreement.
In addition, it is a balanced agreement in that the stocks to be fished by these Community vessels show no signs of overfishing. Therefore, from the standpoint of sustainable and stable fishing, it is also a good agreement in my view.
Taking account, moreover, of the fact that the review of the Protocol for 1993-96 offers positive results, my feeling is that we can therefore view this as a balanced agreement which is beneficial for the Community fleet and stable as regards fish stocks. As a member of the Committee on Budgets, I would therefore like to congratulate the Commission on the speed with which it has forwarded this agreement to Parliament.
Mr President, ladies and gentlemen, I shall not reiterate the main points of the fisheries agreement, which your rapporteur, Mrs Pery, has in any case explained to you quite admirably.
I shall confine myself instead to making one or two observations of a more general nature on the various questions that have been raised.
Firstly, to remove any risk of ambiguity, unless I did not quite understand the translation, the agreement does in fact involve a total of 48 million ECU, or in other words 12 million ECU per annum. Having said that, I should like to seize this opportunity to lay to rest, once and for all, some of the prejudices and commonplaces I have heard here today concerning the fisheries agreements and which, quite frankly, are beginning to drive me to despair, because I do not know what more I can do to separate fact from myth.
First of all, Mr Gallagher, I am sorry, but this agreement has nothing whatever to do with the Spanish fleet. It is an agreement that concerns mainly the French. It has to do with a request for access on the part of the northern States, in particular Germany and Holland. So, before people say anything they should check their facts.
Secondly, I wish to raise the subject of poverty. I am indeed sorry not to see Mr Morris here, because I keep being asked the same questions over and over again. I try to answer them, but then we are back where we started from.
Mr Crampton, we had a debate here on non-industrial fishing back in May, which stirred the same feelings of frustration, what with Members asking me questions and then departing before I have had a chance to reply to them. I know everyone is terribly busy, but that is the reason for my having to repeat myself. Non-industrial fishing in Senegal is all about a fish called the djaboï and the agreement in question allows for catches totalling 25 000 tonnes. Let me remind you that Senegalese non-industrial fishermen, without any control or resource-management measures, are landing 400 000 tonnes of this fish. Let us stop pretending therefore that the additional 25 000 tonnes of djaboï are going to destroy this particular resource or reduce to starvation the Senegalese non-industrial fishermen who themselves, without any controls or management, are catching 400 000 tonnes of them. Personally, I wish the local fishermen would observe the principles of control and good management that are being imposed on European vessels.
Moving on to another matter, I do deplore, and I have myself written a letter on the subject, the very long and heavily slanted RTBF report, which I found insulting if for no other reason than that it ignored the truth. In my experience it is normal, when doing a report in which an institution stands accused, for the institution in question to have the right of reply. The representative of the non-industrial fishermen does of course have every right to go to Brussels to state his case, but I do feel that the other negotiating partner - in this instance the Commission - should have been allowed to give its own version.
I come back again to the question of poverty. In view of my track record so far, I find it disgusting that I should be accused of exploiting the developing countries. Let us remind ourselves of what is in the agreement. It provides for 33 % of crews to be Senegalese. The agreement states that at least 10 000 tonnes of tuna must be landed to supply local fish processing industries, which otherwise would have no work to do as, apparently, the non-industrial fishing boats do not fish for tuna. Instead they fish for djaboï, which does not need processing. The agreement also provides for a scientific observer to be on board. This agreement provides for 50 % of the total compensation to be used in the fisheries sector by the Senegalese government. But, Mrs Jöns, we are negotiating agreements with sovereign States.
Well, we can negotiate and discuss with them what is best for their country's development, but obviously we are not going to tell them what to do, about aquaculture or anything else. Talks are in progress and, as I say, these negotiations are with sovereign States.
My second point is that it is up to every State to carry out its own evaluation of fish stocks in its own waters. We can do that together if the State wants it, but ultimately it is for them to decide. We cannot go demanding that they leave the evaluation of stocks to us. If they do not want that because the waters in question are theirs, they are within their rights to deny us access to them.
Thirdly, if the fleets, the Member State or the Partner State want it, it is possible with FIFG to sell boats from our fleet to non-industrial fishermen at absolutely special prices. All these things are possible; all it needs is for the fleets and shipbuilders to want it too.
Mrs McKenna, as regards the mid-term review, an annual assessment of the agreement, of the kind we have already undertaken to perform is one thing, a mid-term review is quite another. This was never part of our negotiating mandate and it is not in the agreement that we have made with the Senegalese authorities who, moreover, never even required it. So when you ask me to review the agreement in two years time in order, if necessary, to renegotiate it, my answer is no, precisely because the agreement has already been negotiated and because it is an important guarantee of stability for the two partners. Frankly I find it quite astonishing that anyone should insist on a mid-term review, which does not form part of the agreement, when no-one else, not even the Senegalese, has asked for it.
And another thing. I have heard it said here that the Senegalese authorities were opposed to this agreement. I am absolutely amazed, because in all my contacts with the Senegalese authorities, from Prime Minister to Fisheries Minister and on downwards through all the other ministries - and Mrs Pery knows this very well - I found the exact opposite to be the case. As for those who have expressed concerns, they all seemed to have non-industrial fishing on their minds. Let me repeat: our catch will be 25 000 tonnes of djaboï, while non-industrial fishing accounts for 400 000 tonnes. If this sector were to apply certain measures aimed at the proper management of non-industrial fishing, that would help. We shall only be landing 25 000 tonnes of djaboï as a by-catch, so as not to discard it. It is djaboï that feeds the Senegalese - the only fish they eat - and it is fished by fishermen in their dugout canoes, at the rate of 400 000 tonnes, with no management of stocks. I am telling you this to make things very clear.
I believe I have been able to give some kind of an answer to everyone, having to explain myself once more. I am not proposing to go over the Mauritius agreement again, because everything that there was to say has been said. I am pleased to see the beginnings of improved cooperation with Parliament. There are always bound to be difficult moments in relations with other institutions, and even sometimes between different committees of Parliament, but I believe that the positive progress we have made together until now hopefully means that we can move on and look back on the positive, rather than the negative, side of what we have done.
The fact that this is a new agreement, which has been concluded in accordance with Article 130 of the Treaty, is proof that even between Commission departments, between DG XIV and DG VIII, close collaboration and close cooperation has been established in our pursuit of an objective that is common to us all, namely to conclude, jointly, evenly-balanced agreements, rather than agreements that are to the detriment of either of the parties.
Mrs Bonino misunderstood something I said. The Committee on Development and Cooperation received a visit from a delegation representing the fishermen themselves, and it was they who asked us to vote against the trade agreement, because they are concerned at the fact that access has been given to their fishery within the twelve-mile zone. That is also why we are asking for a mid-term review, if it should turn out that their concern has a basis in reality.
Mr President, it is very important that the Commissioner should confirm to this House the implication that the information in my report, which I spent many weeks preparing, was not factual. I challenge the Commissioner in her criticism of me when she said that it had nothing to do with Spain and when she suggested that I should not have referred to it. I would suggest to her that she should acquaint herself with the reports on both Mauritius and Senegal. I want to put the record straight in this House. I was not being contentious. I was merely stating a fact. I was not giving my own personal views but those of the Committee on Fisheries.
The report states that the increase in the number of tuna seiners has made it possible for Spanish vessels to benefit. So I challenge the Commissioner to put the record straight here and now and not to besmirch my integrity in this House.
Mr President, that ties in with Mr Gallagher's point. I asked the Commissioner a direct question. I thank her for her reply but she omitted to mention this rather critical point about how people get access to these agreements. Is there a procedure that she could outline?
I did not want to create a discussion about integrity. There has been a misunderstanding. I was just referring to the Senegal agreement. I know very well that the Mauritius agreement is about tuna etc. I did not want to call into question the integrity of anyone. When I took the floor I said that the particular sentence referred to the Senegal agreement and underlines that the Senegal agreement is mostly for the French and the opening to the pelagic was at the request of Germany, the Netherlands and the French.
Regarding your request, Mr Macartney, these are open agreements. New Member States can come in. The procedure is as follows: normally Member States are informed of the new possibilities and then they inform their own sector. So it is the Member States, or the COREPER, or the ambassadors, who inform their own governments which are supposed to inform their own sector. This is the normal procedure. Of course we could also provide information through the European Parliamentarians. But the procedure operates in this way.
Thank you very much, Mrs Bonino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Green Paper on commercial communications
The next item is the report (A4-0219/97) by Mrs Larive, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission Green Paper on commercial communications in the internal market (COM(96)0192 - C4-0365/96) Draftsmen() Mr Lehne, on behalf of the Committee on the Environment, Public Health and Consumer Protection Mr Arroni, on behalf of the Committee on Culture; Youth, Education and the Media Mr Añoveros Trias de Bes, on behalf of the Committee eon Legal Affairs and Citizens' Rights (' Hughes' procedure)
The removal of unnecessary barriers to cross-border advertising, direct marketing, sponsorship and much commercial communication is a national issue, and as such is subject only to national legislation. Europe's wealth lies in its cultural diversity, and this is why we are right not to concern ourselves with discrepancies between national rules and regulations - provided, Mr Blokland, that they are proportionate and that cross-border commercial communication is not obstructed or discriminated against. Under the Hughes procedure, our resolution has taken account of the opinions from the Legal Affairs Committee, the Committee on Culture and the Committee on the Environment, Public Health and Consumer Protection. Together we have sought to rectify a serious shortcoming in the Green Paper in that greater protection is needed for consumers, and a quarter of the text of the resolution by the Committee on Economic and Monetary Affairs is now devoted to this.
A vital element here is our proposal regarding the constitution of the complaints committee, which should not just be a group of officials arranging things behind closed doors, as the Commission proposes, but instead a tripartite committee in which representatives of government, industry and consumer organizations deal with complaints together on an equal footing.
The resolution forms a triptych. First, the indents give details of all the European legislation on consumer protection and the protection of minors with which commercial communication must comply, including the Internet, because what is illegal off-line is just as illegal on-line. Secondly, the recitals set out the basic principles of the internal market. Finally, the main body of the text contains specific proposals to reinforce and supplement the Green Paper, a document which we nevertheless regard as a sound basis for action.
In addition to the tripartite committee, we also want the proposed mechanism for assessing proportionality to be safeguarded. We want there to be a data bank, a European contact point and a SLIM analysis of the sector, and as the guardian of the Treaties, the Commission should apply Article 169 much more firmly and consistently. Our resolution is systematic and well-balanced, trying to secure the internal market on the one hand, while making allowance for cultural differences on the other. Industry too should be made to accept its own responsibilities and ensure that there are effective national self-regulatory codes in all the Member States, leading eventually to a single European code if possible. It must also do more to improve cross-border complaints procedures for consumers.
You can therefore imagine my astonishment when a whole pile of amendments appeared last Thursday which to my mind completely undermine the internal market. I was also very surprised to see that the Greens, the Europe of Nations Group and the Socialists all submitted amendments with precisely the same wording, and I wonder whether it is just a coincidence that it is also the exact wording proposed by the BEUC, the European Consumers Organization, in its letter of 8 July. We reject any such attempt by the multinationals to influence us, particularly remembering how this has angered the House before. I reject any such attempt to influence us by any interest groups whatsoever.
Finally, there is the controversy over country of origin and country of destination, which comes up several times in the amendments. Article 59 of the Treaty says that restrictions on freedom to provide services within the Community are to be progressively abolished. If a service complies with the rules of the country of origin and is still subject to other rules in the country of destination, then that constitutes a restriction to freedom of movement. Article 59 aims to remove barriers so that controls by the country of origin become the norm. Does this mean that controls by the country of destination are always contrary to the Treaty? No, because a restriction can be consistent with the Treaty if it is proportionate, which means that the particular measure must be proportionate with the intended objective and the objective cannot be achieved using less restrictive measures. Under these circumstances, controls by the country of destination are permitted, and harmonization is the only way to achieve freedom of movement. If people refuse to accept this, then there is no internal market for that particular service. However, if the measure is found to be disproportionate, because it is designed to protect only the local industry, say, then it is incompatible with the Treaty and the country-of-origin controls must apply. If necessary, Article 169 must be invoked. The Court of Justice confirmed the country-of-origin principle just last week in the Agostino case. The European Parliament did the same with the 'Television without frontiers' directive. It is the axis around which the internal market revolves. And let us not forget that the country-of-origin principle gives consumers greater access to efficient complaints procedures, because it is only then that the legal system of the country of establishment of media and advertisers accused of infringements can be directly applied.
In conclusion, we hope to achieve a balanced approach which takes account both of the completion of the internal market and also of cultural differences.
Mr President, deputizing for my colleague, Mr Añoveros, and on behalf of the Committee on Legal Affairs, I would firstly like to point out the timeliness of this Green Paper and the necessity, indeed, urgency, for the Commission to address the matter of the intervention of Community law in this particular area.
Generally speaking, the Committee on Legal Affairs supports the criteria on which the Green Paper is based and, also in general terms, subscribes to the line taken by the report by the Committee on Economic Affairs.
There is one aspect which Mrs Larive emphasized but which I would also like to stress, albeit a repetition. Mrs Larive rightly states that the control measures - i.e. restrictive measures - adopted by the host country are, in principle, contrary to free movement. They are therefore contrary to the principle of mutual trust established by the very nature of the internal market and are consequently contrary to the Treaty. These measures, therefore, are only exceptionally in accordance with the Treaty.
Since the landmark 1986 Legia ruling, case law has actually been consistent on this subject and establishes two requirements: firstly, proportionality, as already stated, and, secondly, that it should not be possible to achieve this same end via other measures which restrict free movement to a lesser extent - i.e. which are more in keeping with the internal market. We have to stress both aspects.
Again, as Mrs Larive has quite rightly stated, we should not be told that such measures are justified on grounds of consumer protection, since, let us be clear on this, Mr President, if we truly believe in consumer protection, if we truly wish to build a genuinely integrated Europe, if a specific measure in a Member State is justified on the grounds of consumer protection, what is logical? Leaving it to the discretion of a Member State? No! The national regulations of the other fourteen Member States should be harmonized so that such consumer protection extends right across the internal market. We cannot have exemptions relating to individual Member States.
We should therefore understand that such control measures - established by the host country - are exceptional measures and are temporary until such time as harmonization is achieved.
Mr President, ladies and gentlemen, let me start with an aspect that struck me from the outset, the first time I set eyes on this Commission Green Paper. The title 'Commercial communications' seems to me misleading, because in fact no one reading or hearing that phrase would correctly guess what it actually means - and certainly not the consumer.
I would propose, then, that for comparable Green Papers in future the terminology chosen might be more to the point. Because what the term 'commercial communication' really refers to, in principle, is that the European Commission has tackled the issue of advertising law in the European single market. Quite specifically, it deals with this question: in what circumstances, where, in what country and for what product am I allowed to indulge in advertising - sales promotion, in other words. This is actually an area which is dealt with very differently by different Member States. In Germany, for example, and admittedly in many other States too - very thoroughly listed by the Commission in the Green Paper - there are a whole range of highly exotic regulations. In German law, for example, we have the Discount Act and the Bonus Regulations, and it is certainly fair to say that nothing of the kind exists anywhere else. One effect of this is that there are constant obstacles to the free movement of services where advertising is concerned.
So the consumer, if he receives different advertising messages, cannot always judge accurately how those messages are to be interpreted, because there are widely differing legal regulations, some of which are allowed and some of which are not. I therefore especially support the efforts the Commission is making, at last, to bring a holistic approach to this subject, and perhaps to use the Green Paper as a basis for developing additional proposals on the harmonization of advertising law.
The patchwork mechanism adopted in the past, picking out individual aspects such as comparative advertising, is an unsatisfactory one. I think it is far better, as this Green Paper considers, to adopt a holistic approach to the subject, to approach the issue of advertising law as a whole. I wish the Commission every success in the further course of its work. It can rely upon the support of Parliament in this matter - that much is apparent from the opinions of the Committee on Economic Affairs and the other committees.
Mr President, opinions can of course differ regarding the degree of balance achieved by Mrs Larive's motion for a resolution. It all depends how you look at it. However, I would not go so far as to imply that, if we undertake something here from the standpoint of consumer protection, it can be the subject of negative lobbying somewhere or other. You approach things from a particular point of awareness, just as I do - I, too, was once a representative of consumer protection.
There are of course various things that could be said about terminology. The term 'commercial communication' encompasses all forms of advertising, direct marketing, sponsorship, public relations and sales promotion, and it embraces the use of commercial communication services by the consumer goods industry and service sectors of all kinds. That is exactly why commercial communication has become such an exceptionally important social factor today.
In principle, I am receptive to all liberalization movements that allow new forms of economic activity but - the crucial point - consumer protection cannot be disregarded at this particular time. Indeed, the author of the report herself refers to the need to involve the consumer at every stage of the process. That is a demand that I naturally support in principle, particularly because consumer protection, in the liberalistic system of the defence of interests based on individual responsibility, is not just a question of fair competition and equality of opportunity in the single market, as industry demands every time something is done to boost liberalization. In reality, of course, consumer protection is something more.
The amendments tabled by my group relate to a question of principle. They relate to the involvement of and respect for the consumer, and especially to the right of our children not to be subjected to total brainwashing by advertisers. That is the issue of consumer protection! Even within our system of values, this is a question of democratic minimum standards, despite, and indeed because of, the great economic potential involved. The citizen of the European Union must not have the feeling that, within the liberalized European Union, he has been delivered up helplessly into the hands of various lobbies and their interests, because otherwise he might eventually transfer that very feeling onto the European Union, which is something we do not want. Consumer protection is a question of confidence and the creation of confidence. It is clear to me, on the one hand, that every enterprise and every industry wants to see its own house rules transferred to the marketplace. But we must not lose sight of the fact that the consumer, the purchaser, the user has a right to have the standards or provisions of the law applied in his home country.
The amendments tabled by the Socialist Group are designed to ensure better communication, better access to the law and a closer watch on commercial communication for the consumer, and to build his confidence. The issue is the protection of the weak, not some new form of protectionism. So it is important, when we come to vote, that due account is also taken of this entitlement.
Mr President, I would point out to Mr Ettl that that is what protectionists through the ages have always said. In today's society, commercial communication is practically what makes or breaks a product, and the considerable differences which exist in national legislation need to be eliminated if we wish to make the largest market with the greatest spending power in the world - our own European internal market - accessible to firms. That is why this Green Paper, which finally spells things out clearly, has been welcomed with such enthusiasm. The plethora of existing national rules and regulations urgently need reviewing in the light of European legislation and the broader aims of the Treaty. Besides cultural differences, differences in national legislation are the greatest obstacles to the smooth operation of the internal market. Cultural differences may well also represent a major obstacle, but if so, it is one which we hope will always remain.
If consumers cannot identify with a product because the way in which it is marketed does not take account of their specific cultural background, the product is bound to fail on that market. In my view, it is the consumer who determines whether a manufacturer has taken sufficient account of his cultural background, and we do not need special legislation for that.
As Christian Democrats, we feel that the new spirit shown in the Amsterdam Treaty concerning the European Union's respect for religious beliefs and the principle of non-discrimination should also be fully reflected in future directives in this field, and we will support any amendments to that effect.
My group feels that regulations in this area simply have to be based on the country-of-origin principle, as this is the only way to eliminate or prevent the barriers to trade created by discrepancies in national legislation. As soon as you combine the country of origin and the country of destination, the situation becomes unworkable, in that businesses have to seek authorization from all 15 Member States. Having said that, I would point out that although the internal market is important, the interests of consumers and particularly children also need to be protected against excessively aggressive advertising. We are therefore 100 % in favour of the rapporteur's proposal for a tripartite committee to deal with complaints to the Commission. Parliament cannot be involved in this committee: we shall be calling the Commission to account, but our job is purely to monitor.
To sum up, my group supports all the basic principles set out by the rapporteur in her excellent report: the countryof-origin principle, the proportionality principle, and the tripartite committee without the EP but with representatives of industry, and chaired by the Commission. We shall therefore be voting against any amendments which undermine these principles.
Mr President, if by definition 'commercial communication' includes every form used to promote products, services and company, group or organization images, among distributors and/or consumers, it could be said that it covers everything, from serious and scientific information to the deceptive advertising and brain washing mentioned by Mr Ettl.
The Larive report does deal with the defence of consumer rights and that is welcome. But we should like to use the very short time we have been given to emphasize a more relevant point: we must regulate commercial communications so that they cannot be used perversely so that, by using means only available to large groups, they distort or eliminate competition, by smashing opponents unable to resort to the same means.
The question is to know whether, when we hear so much about competitiveness, fair competition and protecting the weakest, there are or can be real objectives that can be put into practice, in the face of the polarization of means, even or especially those of commercial communications.
Mr President, cross-border commercial communication is a difficult phenomenon, and the rapporteur has mentioned the obstacles which service providers in this sector face in trying to cover the whole of the internal market. Every Member State has its own rules and regulations on admissibility for commercial communication.
Are these national laws the culprits? Research would indicate otherwise: it is actually the differences in culture and market structure that lie behind the legislative diversity which are to blame, but this is something which Mrs Larive's report does not take up adequately. Moreover, the rigorous application of the country-of-origin principle tends to mean a particularly low level of protection for consumers and children.
The right to freedom of expression is something else to be considered. This freedom involves duties and responsibilities, as specified in Article 10(2) of the European Convention on Human Rights: it has to be protected, but it must also not cause harm to others. In my Amendments Nos 19 and 26, I have given a far from exhaustive list of the limits which commercial communication service providers should observe. I sincerely hope that the rapporteur will support these proposals.
Mr President, the report which we are discussing forms a constructive and well balanced contribution to the evaluation of the Green Paper. Mrs Larive has raised the important role played by advertisements, marketing, sponsorship, sales support and public relations in the internal market in a manner which deserves our praise. This applies both to the internal market and to activities in markets outside Europe. The rapid development of electronic trading makes commercial communication all the more important. Effective commercial communication enables the private purchaser to make purchases abroad more easily but, of course, this should only be on condition that illegal marketing is actively discouraged. This is also underlined in the report.
T he report comes with a number of addenda to the Commission's proposal. This reflects the valuable work carried out by the rapporteur and the four committees involved. We welcome the proposals put forward by Parliament and will, of course, take heed of them in the communication that the Commission has planned for the Autumn.
The regulations governing this area differ in the various Member States. At this stage, complete harmonisation is scarcely an appropriate method of resolving all the different problems which can arise. This is made clear in the Green Paper as well. Instead, we prefer a gradual approach, where solutions are sought case by case. This will take place as part of a structured dialogue with the interested parties and with the Member Countries. This is dependent, in its turn, on close contact between all the parties involved and a common view of the methods to be used in tackling individual problems. I am pleased that Mrs Larive's report agrees with this approach.
The report supports and reinforces the key proposal in the Green Paper concerning how to assess proportionality in national actions which appear to be obstacles to the internal market. This also applies to the proposal on targeted community harmonisation which we will be studying more closely.
The Commission also welcomes Parliament's support and their proposals for the proposed committee on commercial communication, which will consist of a member from each Member Country with the Commission taking the presidency. We will be studying closely those proposals relating not only to giving interested parties access to this forum but also allowing them to participate in it. Parliament's proposal that the committee should operate using open procedures and with clear deadlines is both logical and constructive.
Let me conclude by assuring the House that the Commission will study carefully what has been approved by the four committees involved. We will not hesitate to table a proposal on targeted harmonisation where this proves to be necessary.
Thank you very much, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.05 p.m.)